—Order, Supreme Court, Bronx County (Stanley Green, J.), entered April 2, 1996, which denied plaintiffs’ motion to serve a late notice of claim, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs, the motion granted and the notice of claim deemed timely filed.
Plaintiffs’ service of their timely notice of claim upon the Housing Authority’s main office at 250 Broadway, the only address listed in the Green Book for its General Counsel, rather than its law department located around the corner, was sufficient to give the Housing Authority actual notice of the facts underlying the infant plaintiff’s claim. Service of process was acknowledged in writing and there is evidence in the record that, in the event personal service of process was attempted at the Authority’s main office, the server would routinely be referred to the law department. That service here was made by certified mail should not make any difference. Moreover, there is no showing of substantial prejudice to the Housing Authority given the transitory nature of the condition that allegedly caused the infant plaintiff’s injuries, i.e., an accumulation of debris and liquid on the staircase between the seventh and eighth floors of the building where she lived at 1460 Washington Avenue in the Bronx. Concur—Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.